UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2438


BROADNAX KEITH RODERICK, Dba. Keith Roderick         Broadnax;
GRAVES RODNEY RYAN, Dba. Rodney Ryan Graves,

                Petitioners – Appellants,

          v.

LAWRENCE J. HOGAN, JR., Governor, Chief Executive Officer
and Chief Magistrate of the State of Maryland; BRIAN E.
FROSH, Dba. Attorney General of the State of Maryland,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:15-cv-02805-DKC)


Submitted:   April 29, 2016                   Decided:   May 17, 2016


Before SHEDD and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Broadnax Keith Roderick; Graves Rodney Ryan, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Keith Roderick Broadnax and Rodney Ryan Graves appeal the

district court’s order dismissing their complaint under Fed. R.

Civ.   P.   8(a).     We    have   reviewed   the     record   and   find   no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.       Roderick v. Hogan, No. 8:15-cv-02805-DKC

(D. Md. Oct. 13 & Nov. 16, 2015).             We deny Appellants’ motion

for default judgment.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this    court   and   argument    would   not   aid    the

decisional process.

                                                                     AFFIRMED




                                      2